HARALSON, J.
— No case has arisen in this court which presents the exact question that arises upon the certificate of acknowledgmena to the deed of M. K. and M. C. Stephens to B. F. Stephens. Bearing , in mind that a literal compliance with the statutory form is not necessary, and that acknowledgments should be liberally construed to the end that they may prevail rather than perish, if the court can fairly find a substantial compliance with the prescribed form, we are of opinion the acknowledgment is sufficient, and that the circuit court erred in excluding the deed.
Taking into consideration the whole certificate, including the signature of the officer, and the letters and abbreviations fairly importing his official character, we are satisfied that the names- of tlie grantors first appearing in the certificate, were inserted by inadvertence or mistake, and that they may be excluded. When these names are thus removed, as they should be, there remains a good and sufficient acknowledgment, containing every essential of the statutory form.- This is not the making of a new certificate, but- is the mere correction of a clerical error, apparent on the face of the paper. It is not necessary to review the cases, although they have been examined, since we discover n'otiling in the previous decisions of this court which militates against the conclusion we reach.
After the erroneous ruling had been made and the exception duly reserved, the appellant did not lose the benefit of the exception by offering one of the grantors as a witness, who testified that she did not appear before the officer certifying the acknowledgment. ■
Reversed and remanded.
Weakley, C. J., and Dowdell, and Denson, JJ., concur.